Order entered December 22, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00419-CR

                                TAMMI L. DONNELL, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F14-20425-N

                                              ORDER
        Appellant’s brief was due August 28, 2016. In September, we abated the appeal for a

hearing on why appellant’s brief had not been filed. The trial court found appellant needed until

November 30, 2016 to file the brief because of medical issues. To date, the brief has not been

filed and appellant has not communicated with the Court.

        We ORDER appellant to file his brief by JANUARY 6, 2017. No further extensions will be

granted. If appellant’s brief is not filed by the date specified, we will order Larry Mitchell removed

as appellant’s counsel and will order the trial court to appoint a new attorney to represent appellant in

these appeals.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Presiding Judge, 195th Judicial District Court; Larry Mitchell; and to the Dallas County District

Attorney’s Office.




                                                    /s/    ADA BROWN
                                                           JUSTICE